DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 April 2022 has been entered.

Allowable Subject Matter
3.	Claims 1-4, 7, 9, 11, 13-16, 18, 19, 23, 25-27, 30, 33, 35, 38, 42-46, and 48-54 are allowed.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: the Prior Art does not disclose or suggest an ophthalmic lens comprising the combination of structural and functional limitations as set forth in claims 1 and 11, particularly comprising:
a first surface and a second surface disposed about an optical axis, the lens being characterized by an extended depth of focus across a range of optical powers; and a diffractive profile imposed on one of the first and second surfaces and configured to cause a distribution of non-negligible amounts of light to the extended depth of focus, the diffractive profile comprising: a central zone comprising at least one central diffractive echelette having a first phase delay; an intermediate zone comprising at least one intermediate echelette having a second phase delay; and a peripheral zone comprising one or more peripheral diffractive echelettes having a third phase delay; wherein the central zone is configured to operate in a higher diffractive order than the peripheral zone; wherein the first, second and third phase delay are different and the third phase delay is less than the first phase delay; and wherein the combination of the central, intermediate and peripheral zones provides a longer depth of focus than a diffractive profile defined just by the peripheral zone, and wherein a step height of a central diffractive echelette of the at least one central diffractive echelette adjacent to the intermediate zone is larger than a step height of an intermediate echelette of the at least one intermediate echelette adjacent to the central zone.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Primary Examiner, Art Unit 3774